LEE LITIGATION GROUP, PLLC
C.K. Lee, Esq.30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


MARION KILER, on behalf of herself and
all others similarly situated,
                                                        Case No.:

       Plaintiff,                                       CLASS ACTION COMPLAINT
                                                        Jury Trial Demanded

               -against-

FOREST COUNTY POTAWATOMI COMMUNITY d/b/a POTAWATOMI HOTEL &
CASINO,

       Defendant.


Plaintiff, MARION KILER (hereinafter “Plaintiff”), on behalf of herself and all others similarly

situated, by and through her undersigned attorney, hereby files this Class Action Complaint against

Defendant, FOREST COUNTY POTAWATOMI COMMUNITY d/b/a POTAWATOMI HOTEL

& CASINO (hereinafter “Defendant”), and states as follows:

                                       INTRODUCTION

        1.     This class action seeks to put an end to systemic civil rights violations committed

by Defendant against the blind in Wisconsin State and across the United States. Defendant is

denying blind individuals throughout the United States equal access to the goods and services

Defendant provides to its non-disabled customers through www.paysbig.com (hereinafter the

“Website”). The Website provides to the public a wide array of the goods, services, price

discounts, and other programs offered by Defendant. Yet, the Website contains access barriers



         Case 2:19-cv-00353-WED Filed 03/08/19 Page 1 of 17 Document 1
that make it difficult, if not impossible, for blind customers to use the Website. In fact, the access

barriers make it impossible for blind users to even book a hotel room on the Website. Defendant

thus excludes the blind from the full and equal participation in the growing Internet economy

that is increasingly a fundamental part of the common marketplace and daily living. In the wave

of technological advances in recent years, assistive computer technology is becoming an

increasingly prominent part of everyday life, allowing blind people to fully and independently

access a variety of services, including hotel reservation.

            2.      Plaintiff is a blind individual. She brings this civil rights class action against

Defendant for failing to design, construct, and/or own or operate a website that is fully accessible

to, and independently usable by, blind people.

            3.      Specifically, the Website has many access barriers preventing blind people from

independently navigating and completing a purchase using assistive computer technology.

            4.      Plaintiff uses the terms “blind person” or “blind people” and “the blind” to refer

to all persons with visual impairments who meet the legal definition of blindness in that they

have a visual acuity with correction of less than or equal to 20 x 200. Some blind people who

meet this definition have limited vision. Others have no vision.

            5.      Approximately 8.1 million people in the United States are visually impaired,

including 2.0 million who are blind.1 There are approximately 400,000 visually impaired persons

in New York State.2

            6.      Many blind people enjoy using Internet just as sighted people do. The lack of an

accessible website means that blind people are excluded from the rapidly expanding self-service

hospitality industry and from independently accessing the Website.


1
    Americans with Disabilities: 2010 Report, U.S. Census Bureau Reports
2
    American Foundation for the Blind, State-Specific Statistical Information, January 2015


                                           2
             Case 2:19-cv-00353-WED Filed 03/08/19 Page 2 of 17 Document 1
        7.     Despite readily available accessible technology, such as the technology in use at

other heavily trafficked websites, which makes use of alternative text, accessible forms,

descriptive links, resizable text and limits the usage of tables and JavaScript, Defendant has

chosen to rely on an exclusively visual interface. Defendant’s sighted customers can

independently browse, select, and book hotel accommodations online without the assistance of

others. However, blind people must rely on sighted companions to assist them in making an

online hotel reservation on the Website.

        8.     By failing to make the Website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

        9.     Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with

Disabilities Act. Such discrimination includes barriers to full integration, independent living, and

equal opportunity for persons with disabilities, including those barriers created by websites and

other public accommodations that are inaccessible to blind and visually impaired persons.

        10.    Plaintiff browsed and intended to access Defendant’s online booking and

reservation service on the Website. However, unless Defendant remedies the numerous access

barriers on the Website, Plaintiff and Class members will continue to be unable to independently

navigate, browse, use and make a hotel reservation on the Website.

        11.    This complaint seeks declaratory and injunctive relief to correct Defendant’s

policies and practices to include measures necessary to ensure compliance with federal and state

law and to include monitoring of such measures, to update and remove accessibility barriers on

the Website so that Plaintiff and the proposed Class and Subclass of customers who are blind

will be able to independently and privately use the Website. This complaint also seeks




                                       3
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 3 of 17 Document 1
compensatory damages to compensate Class members for having been subjected to unlawful

discrimination.

                                   JURISDICTION AND VENUE

         12.    This Court has subject matter jurisdiction of this action pursuant to:

                a.     28 U.S.C. § 1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under

                       Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.,

                       (“ADA”); and

                b.     28 U.S.C. § 1332, because this is a class action, as defined by 28 U.S.C §

                       1332(d)(1)(B), in which a member of the putative class is a citizen of a

                       different state than Defendant, and the amount in controversy exceeds the

                       sum or value of $5,000,000, excluding interest and costs. See 28 U.S.C. §

                       1332(d)(2).

        13.     Venue is proper in the Eastern District of Wisconsin pursuant to 28 U.S.C. §§ 1391(b)-

(c) and 1441(a). Plaintiff is a resident of Kings County, New York State. Defendant is subject to personal

jurisdiction in the Eastern District of Wisconsin because Defendant has established contacts in the forum

state, as a substantial part of the acts and omissions giving rise to Plaintiff’s claims have occurred in New

York State because Plaintiff attempted to make a reservation on the Website in Kings County, New York.

Defendant also has been and is committing the acts alleged herein Wisconsin State, has been and is

violating the rights of consumers in Wisconsin State, and has been and is causing injury to consumers in

Wisconsin State. A substantial part of the acts and omissions giving rise to Plaintiff’s claims have

occurred in New York State. Specifically, Plaintiff attempted to make a reservation on the Website.




                                        4
          Case 2:19-cv-00353-WED Filed 03/08/19 Page 4 of 17 Document 1
                                             PARTIES

        14.    Plaintiff is and has been at all times material hereto a resident of Kings County,

New York.

        15.    Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et

seq.. Plaintiff cannot use a computer without the assistance of screen reader software. Plaintiff has

been denied the full enjoyment of the facilities, goods and services of the Website, as a result of

accessibility barriers on the Website. Most recently in February 2019, Plaintiff attempted to browse

and make a reservation on the Website but could not complete a reservation due to the

inaccessibility of the Website. The inaccessibility of the Website has deterred her and Class

members from enjoying the goods and services of Defendant.

        16.    Defendant is an American corporation organized under the laws of Wisconsin State.

Defendant’s purported registered agent in Wisconsin for service of process is Attorney Aaron

Loomis, who has a business address of 5416 Everybody’s Road, Crandon, WI 54520..

        17.    Defendant owns and operates premium full service and lifestyle hotels including

the Potawatomi Hotel & Casino (hereinafter the “Hotel”), which is a place of public

accommodation located in Wisconsin State. Among other things, the Website provides access to

the array of goods and services offered to the public by Defendant including corporate and/or

business and leisure accommodations for travelers related to these goods and services. The

inaccessibility of the Website has deterred Plaintiff from using Defendant’s online booking and

reservation service on the Website.

        18.    Plaintiff, on behalf of herself and all others similarly situated, seeks full and equal

access to the services provided by Defendant through the Website.




                                       5
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 5 of 17 Document 1
                                    CLASS ACTION ALLEGATIONS

         19.   Plaintiff, on behalf of herself and all others similarly situated, seeks certification of

the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal Rules of Civil

Procedure: “all legally blind individuals in the United States who have attempted to access the

Website and as a result have been denied access to the enjoyment of goods and services offered

by Defendant, during the relevant statutory period.”

         20.   Plaintiff seeks certification of the following Wisconsin subclass pursuant to

Fed.R.Civ.P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally blind individuals in

Wisconsin State who have attempted to access the Website and as a result have been denied

access to the enjoyment of goods and services offered by Defendant, during the relevant

statutory period.”

         21.   There are hundreds of thousands of visually impaired persons in Wisconsin State.

There are approximately 8.1 million people in the United States who are visually impaired. Thus,

the persons in the class are so numerous that joinder of all such persons is impractical and the

disposition of their claims in a class action is a benefit to the parties and to the Court.

         22.   This case arises out of Defendant’s policy and practice of maintaining an

inaccessible website denying blind persons access to the goods and services of the Website and

the Hotel. Due to Defendant’s policy and practice of failing to remove access barriers, blind

persons have been and are being denied full and equal access to independently browse, select and

shop on the Website and by extension the goods and services offered through the Website by the

Hotel.

         23.   There are common questions of law and fact common to the class, including without

limitation, the following:




                                        6
          Case 2:19-cv-00353-WED Filed 03/08/19 Page 6 of 17 Document 1
               a.    Whether the Website is a “public accommodation” under the ADA;

               b.    Whether Defendant through the Website denies the full and equal enjoyment

                     of its goods, services, facilities, privileges, advantages, or accommodations

                     to people with visual disabilities in violation of the ADA; and

        24.    The claims of the named Plaintiff are typical of those of the class. The class,

similarly to the Plaintiff, are severely visually impaired or otherwise blind, and claim that

Defendant has violated the ADA by failing to update or remove access barriers on the Website, so

it can be independently accessible to the class of people who are legally blind.

        25.    Plaintiff will fairly and adequately represent and protect the interests of the

members of the Class because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R. Civ.

P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to the

Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

Class as a whole.

        26.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to Class members clearly predominate over questions

affecting only individual class members, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

        27.    Judicial economy will be served by maintenance of this lawsuit as a class action in

that it is likely to avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits by people with visual disabilities throughout the United States.




                                       7
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 7 of 17 Document 1
        28.    References to Plaintiff shall be deemed to include the named Plaintiff and each

member of the class, unless otherwise indicated.

                                 FACTUAL ALLEGATIONS

        29.    Defendant owns and operates the Hotel, that is located at1721 West Canal Street,

Milwaukee, Wisconsin 53233.

        30.    The Website is a service and benefit offered by Defendant throughout the United

States, including   Wisconsin State. The Website is owned, controlled and/or operated by

Defendant.

        31.    Among the features offered by the Website are the following:

              (a)   hotel information, allowing persons who wish to stay and dine at the Hotel to

                    learn its location, hours, and phone numbers;

              (b)   an online booking webpage, allowing customers to make a reservation;

              (c)   information about the Hotel’s amenities and facilities for dining, casino,

                    shows, promotions

              (d)   information about the Hotel’s social networks;

              (e)   information about the Hotel’s history, employment opportunities, and

                    donations.

        32.    This case arises out of Defendant’s policy and practice of denying the blind access

to the Website, including the goods and services offered by Defendant through the Website. Due

to Defendant’s failure and refusal to remove access barriers to the Website, blind individuals have

been and are being denied equal access to the Hotel’s Website, as well as to the numerous goods,

services and benefits offered to the public through the Website.




                                       8
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 8 of 17 Document 1
        33.    Defendant denies the blind access to goods, services and information made

available through the Website by preventing them from freely navigating the Website.

        34.    The Internet has become a significant source of information for conducting business

and for doing everyday activities such as shopping, banking, etc., for sighted and blind persons.

        35.    The blind access websites by using keyboards in conjunction with screen-reading

software which vocalizes visual information on a computer screen. Except for a blind person

whose residual vision is still sufficient to use magnification, screen access software provides the

only method by which a blind person can independently access the Internet. Unless websites are

designed to allow for use in this manner, blind persons are unable to fully access Internet websites

and the information, products and services contained therein.

        36.    There are well established guidelines for making websites accessible to blind

people. These guidelines have been in place for at least several years and have been followed

successfully by other large business entities in making their websites accessible. The Web

Accessibility Initiative (WAI), a project of the World Wide Web Consortium which is the leading

standards organization of the Web, has developed guidelines for website accessibility. The federal

government has also promulgated website accessibility standards under Section 508 of the

Rehabilitation Act. These guidelines are readily available via the Internet, so that a business

designing a website can easily access them. These guidelines recommend several basic

components for making websites accessible, including, but not limited to: ensuring that all

functions can be performed using a keyboard and not just a mouse; ensuring that non-text content

has text alternatives; ensuring that image maps are accessible; and adding headings so that blind

people can easily navigate the site. Without these very basic components a website will be

inaccessible to a blind person using a screen reader.




                                       9
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 9 of 17 Document 1
        37.    The Website contains access barriers that prevent free and full use by Plaintiff and

blind persons using keyboards and screen reading software. These barriers are pervasive and

include, but are not limited to: unreadable text content; the lack of alt-text on graphics; inaccessible

forms; the lack of adequate prompting and labeling; the lack of navigation links; the denial of

keyboard access; and the requirement that transactions be performed solely with a mouse.

        38.    Alternative text (“Alt-text”) is invisible code embedded beneath a graphical image

on a website. WCAG 2.0 Guideline 1.1.1requires that alt-text be coded with each picture so that a

screen reader can speak the alternative text while a sighted user sees the picture. Alt-text does not

change the visual presentation except that it appears as a text pop-up when the mouse moves over

the picture. There are many important pictures on the Website that lack a text equivalent. The lack

of alt-text on these graphics prevents screen readers from accurately vocalizing a description of

the graphics. (Screen readers detect and vocalize alt-text to provide a description of the image to a

blind computer user.) As a result, Plaintiff and blind customers are unable to determine what is on

the Website, browse the site, investigate the Hotel’s menu and/or make a reservation online.

        39.    Blind users using screen reading software must be able to access text content on the

Website. However, text content on the Website is not readable by screen reading software. The

menu on the top of the home page is not readable by screen reading software. Screen readers only

read “promotions” and skip over the rest of the menu, so blind users have no way of knowing about

the hospitality information. Thus, the Website is inaccessible to blind users attempting to browse

Defendant’s offers.

        40.     According to WCAG 2.1 Guideline 2.1.1, for a website to be accessible, users must

be able to interact with web pages and access all functions and capabilities of the website using

only a keyboard. Plaintiff cannot use a computer mouse because moving a mouse pointer from one




                                       10
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 10 of 17 Document 1
spot to another on a computer screen is a visual activity. However, the Website requires the use of

a mouse to select essential content. Plaintiff browsed and tried to read the website. After the

“promotions” was read, it proceeded to jump to the social media links at the bottom of the

webpage. He was unable to access the content in the body of the web page, which was skipped

over. He tried for at least five more times and all failed. As a result, he was unable to access and

read information about the products and services provided on the page by Defendant. Due to the

Website’s deficient design and coding, Plaintiff is barred from accessing essential content and

capabilities on the Website.

         41.    WCAG 2.1 Guideline 2.4.4 states the purpose of each link must be ascertainable

from the link text alone or from the link text together with its programmatically determined link

context. When Plaintiff attempted to book a room, it didn’t read the page. As a result, she didn’t

know that she was already led to a different website run by the Defendant. The lack of sufficiently

descriptive text and/or context on links cause the function or purpose of the links to be obscure

and ill-presented to blind users. The inability to identify or understand the purpose of links because

of a lack of descriptions or context makes the Website impossible to navigate and thus inaccessible

to Plaintiff.

         42.    The Website thus contains access barriers which deny full and equal access to

Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

equally enjoy the benefits and services of the Hotel.

         43.    Plaintiff has made numerous attempts to make a reservation on the Website, most

recently in February 2019, but was unable to do so independently because of the many access

barriers on the Website. These access barriers have caused the Website to be inaccessible to, and

not independently usable by, blind and visually impaired individuals.




                                       11
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 11 of 17 Document 1
        44.    Plaintiff experienced many barriers in attempting to access The Website. For

instance, the Web Content Accessibility Guidelines (WCAG) are part of a series of web

accessibility guidelines published by Web Accessibility Initiative (WAI) of the World Wide Web

Consortium (W3C), which are the main international standards organization for the Internet.

Plaintiff was completely blocked from online ordering since the Website is barely accessible.

Defendant has failed to adhere to the recommendations of many of these guidelines such as:

           a. WCAG 2.1 recommending businesses to make all functionality available from a

               keyboard since the Website requires the visual activity of mouse manipulation to

               complete a purchase.

           a. WCAG 2.4 recommending businesses to provide help for users to navigate, find

               content and determine where they are on the Website due to the Website’s lack of

               links and headings.

           b. WCAG 4.1 recommending businesses to maximize compatibility with current and

               future user agents, including assistive technologies, for the reasons stated above.

        45.    As described above, Plaintiff has actual knowledge of the fact that the Website

contains access barriers causing it to be inaccessible, and not independently usable by, blind and

visually impaired individuals.

        46.    These barriers to access have denied Plaintiff full and equal access to, and

enjoyment of, the goods, benefits and services of the Website and the Hotel.

        47.    Defendant engaged in acts of intentional discrimination, including but not limited

to the following policies or practices:

               (a)   constructing and maintaining a website that is inaccessible to blind class

                     members with knowledge of the discrimination; and/or




                                       12
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 12 of 17 Document 1
               (b)    constructing and maintaining a website that is sufficiently intuitive and/or

                      obvious that is inaccessible to blind class members; and/or

               (c)    failing to take actions to correct these access barriers in the face of

                      substantial harm and discrimination to blind class members.

        48.    Defendant utilizes standards, criteria or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others.

                                   FIRST CAUSE OF ACTION

  (Violation of 42 U.S.C. §§ 12181, et seq. — Title III of the Americans with Disabilities Act)
                              (on behalf of Plaintiff and the Class)

        49.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        50.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any

place of public accommodation by any person who owns, leases (or leases to), or operates a place

of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or criteria

or methods of administration that have the effect of discriminating on the basis of disability.” 42

U.S.C. § 12181(b)(2)(D)(I).

        51.    The Restaurant/Hotel is a sales establishment and public accommodation within

the definition of 42 U.S.C. § 12181(7)(E). The Website is a service, privilege or advantage of

Defendant. The Website is a service that is by and integrated with the Restaurant. Independent of

the Restaurant/Hotel, the Website is also a public accommodation.

        52.     Defendant is subject to Title III of the ADA because it owns and operates the

Website.



                                       13
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 13 of 17 Document 1
        53.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I) it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities the

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodations of an entity.

        54.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.

        55.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

        56.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

        57.    There are readily available, well established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by




                                       14
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 14 of 17 Document 1
other large business entities in making the Website accessible, including but not limited to:

ensuring that all functions can be performed using a keyboard. Incorporating the basic

components to make the Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

        58.    The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C. §

12101 et seq., and the regulations promulgated thereunder. Patrons of Defendant who are blind

have been denied full and equal access to the Website, have not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are inferior

to the services provided to non-disabled patrons.

        59.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        60.     As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class and subclass on the basis of disability in the full

and equal enjoyment of the goods, services, facilities, privileges, advantages, accommodations and/or

opportunities of the Website and the Restaurant in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. §§ 12181 et seq. and/or its implementing regulations.

        61.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the proposed class and subclass will continue to suffer irreparable

harm.

        62.     The actions of Defendant were and are in violation of the ADA and therefore

Plaintiff invokes his statutory right to injunctive relief to remedy the discrimination.

        63.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        64.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth




                                       15
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 15 of 17 Document 1
and incorporated therein Plaintiff prays for judgment as set forth below.

                                      SECOND CAUSE OF ACTION
                                        (Declaratory Relief)

                               (on behalf of Plaintiff and the Class)

        65.     Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        66.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that the Website

contains access barriers denying blind customers the full and equal access to the goods, services

and facilities of the Website and by extension the Restaurant, which Defendant owns, operates,

and/or controls, fails to comply with applicable laws including, but not limited to, Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.

        67.     A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.

                WHEREFORE, Plaintiff prays for judgment as set forth below.

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff requests relief as follows:

        68.     A preliminary and permanent injunction to prohibit Defendant from violating the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.;

        2.      A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make the Website into full compliance with the requirements set forth in the ADA,

and its implementing regulations, so that the Website is readily accessible to and usable by blind

individuals;

        69.     A declaration that Defendant owns, maintains and/or operates the Website sin a



                                       16
         Case 2:19-cv-00353-WED Filed 03/08/19 Page 16 of 17 Document 1
manner which discriminates against the blind and which fails to provide access for persons with

disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.;

        70.    An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2)

and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys as Class Counsel;

        71.    Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by state and federal law;

        72.    For pre- and post-judgment interest to the extent permitted by law; and

        73.    Such other and further relief as the Court deems just and proper.




DATED: March 8, 2019                                         LEE LITIGATION GROUP, PLLC
                                                             C.K. Lee, Esq.

                                                             30 East 39th Street, Second Floor
                                                             New York, NY 10016
                                                             Tel.: 212-465-1188
                                                             Fax: 212-465-1181



                                                             By: /s/ C.K. Lee___________
                                                                       C.K. Lee, Esq.




                                      17
        Case 2:19-cv-00353-WED Filed 03/08/19 Page 17 of 17 Document 1
